 


109 HR 5446 IH: To direct the Administrator of the National Oceanic and Atmospheric Administration to report to the Congress on the effects of Hurricanes Katrina, Rita, and Wilma on the fisheries and fish habitat of the United States.
U.S. House of Representatives
2006-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5446 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2006 
Mr. Jindal introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To direct the Administrator of the National Oceanic and Atmospheric Administration to report to the Congress on the effects of Hurricanes Katrina, Rita, and Wilma on the fisheries and fish habitat of the United States. 
 
 
1.Report on effects of hurricanes 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the National Oceanic and Atmospheric Administration shall report to the Congress on the effects of Hurricanes Katrina, Rita, and Wilma on the fisheries and fish habitat of the United States. 
(b)ContentsThe report shall include a description of the effects of such hurricanes on— 
(1)commercial and recreational fisheries;  
(2) owners and operators of shrimp fishing vessels; and 
(3)the oyster industry. 
 
